Name: Commission Regulation (EC) No 1208/2000 of 8 June 2000 amending Council Regulation (EC) No 1420/1999 establishing common rules and procedures to apply to shipments of certain types of waste from the European Community to Bulgaria and Nigeria, and Regulation (EC) No 1547/1999 concerning the control procedures to apply to shipments of certain types of waste to Bulgaria and Nigeria (Text with EEA relevance)
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  Europe;  Africa;  free movement of capital;  chemistry;  trade policy
 Date Published: nan

 Avis juridique important|32000R1208Commission Regulation (EC) No 1208/2000 of 8 June 2000 amending Council Regulation (EC) No 1420/1999 establishing common rules and procedures to apply to shipments of certain types of waste from the European Community to Bulgaria and Nigeria, and Regulation (EC) No 1547/1999 concerning the control procedures to apply to shipments of certain types of waste to Bulgaria and Nigeria (Text with EEA relevance) Official Journal L 138 , 09/06/2000 P. 0007 - 0011Commission Regulation (EC) No 1208/2000of 8 June 2000amending Council Regulation (EC) No 1420/1999 establishing common rules and procedures to apply to shipments of certain types of waste from the European Community to Bulgaria and Nigeria, and Regulation (EC) No 1547/1999 concerning the control procedures to apply to shipments of certain types of waste to Bulgaria and Nigeria(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community(1), as last amended by Commission Decision 1999/816/EC(2), and in particular Article 17(3) thereof,Whereas:(1) On 29 November 1999, Nigeria made an official request to be allowed to import certain waste listed in Annex II to Regulation (EEC) No 259/93 under the control procedure applicable to wastes listed in Annex IV to Regulation (EEC) No 259/93 (i.e. the "red" procedure).(2) On 9 December 1999, Bulgaria made an official request to be allowed to import certain waste listed in Annex II to Regulation (EEC) No 259/93 under the control procedure applicable to wastes listed in Annex III to Regulation (EEC) No 259/93 (i.e. the "amber" procedure).(3) In accordance with Article 17(3) of Regulation (EEC) No 259/93 and Article 3 of Regulation (EC) No 1420/1999 of 29 April 1999 establishing common rules and procedures to apply to shipments to certain non-OECD countries of certain types of waste(3), the committee instituted by Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste(4), as last amended by Commission Decision 96/350/EC(5), was notified of the official requests of Nigeria and Bulgaria on respectively 30 November 1999 and 15 December 1999.(4) In order to take account of Nigeria's new situation, it is necessary to amend at the same time Regulation (EC) No 1420/1999 and Commission Regulation (EC) No 1547/1999 of 12 July 1999 determining the control procedures under Council Regulation (EEC) No 259/93 to apply to shipments of certain types of waste to certain countries to which OECD Decision C(92)39 final does not apply(6), as last amended by Regulation (EC) No 354/2000(7).(5) In order to take account of Bulgaria's new situation, it is necessary to amend at the same time Regulation (EC) No 1420/1999 and Regulation (EC) No 1547/1999,HAS ADOPTED THIS REGULATION:Article 1Annex A to Regulation (EC) No 1420/1999 is amended as follows:(1) In section GH ("Solid plastic wastes") of the text related to Bulgaria, the following text is inserted: ">TABLE>"(2) The text related to Nigeria, is modified as follows:"All types except:1. In section GA ('Metal and metal-alloy wastes in metallic, non-dispersible form')The following waste and scrap of non-ferrous meals and their alloys:>TABLE>2. All types in section GH ('Solid plastic wastes')3. All types in section GI ('Paper, paperboard and paper product waste')4. All types in section GJ ('Textile waste')."Article 2Annex A to Regulation (EC) No 1547/1999 is amended as follows:(1) In section GH ("Solid plastic wastes") of the text related to Bulgaria, the following text is inserted:">TABLE>"(2) Annex B is amended and the text related to Nigeria is modified as follows:"1. In section GA ('Metal and metal-alloy wastes in metallic, non-dispersible form')The following waste and scrap of non-ferrous metals and their alloys:>TABLE>2. All types in section GH ('Solid plastic wastes')3. All types in section GI ('Paper, paperboard and paper product waste')4. All types in section GJ ('Textile waste')."Article 3This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 June 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 30, 6.2.1993, p. 1.(2) OJ L 316, 10.12.1999, p. 45.(3) OJ L 166, 1.7.1999, p. 6.(4) OJ L 194, 25.7.1975, p. 39.(5) OJ L 135, 6.6.1996, p. 32.(6) OJ L 185, 17.7.1999, p. 1.(7) OJ L 45, 17.2.2000, p. 21.